DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (US 2017/0277324, hereinafter “Dan”) in view of Weonwoong Lee (CN105989912, hereinafter “Lee”, cited by Applicants, machine translation enclosed).	Regarding claim 1, Dan discloses a conducting thin film, comprising (Fig. 2): 	a substrate (Fig. 2, substrate 10, [0056]); 	a conducting layer arranged on the substrate (Figs. 2 and 5, touch sensing pattern 20 including a porous electrode layer as a conducting layer), wherein the conducting layer comprises a conducting net formed of conducting material (Figs. 2 and 5, touch sensing pattern 20 including a porous electrode layer as a conducting layer and is formed as a net); and 	an electricity conducting adhesive formed on the protecting layer such that the electricity conducting adhesive passes through the plurality of openings in contact with .
	Regarding claim 3, Dan as modified by Lee discloses the conducting thin film of claim 1, wherein the protecting layer is a network structure, and the plurality of openings are arranged in an array (Dan, Fig. 5, touch sensing pattern 20 including a porous electrode layer as a conducting layer), wherein the conducting layer comprises a conducting net formed of conducting material (Dan, Fig. 5, touch sensing pattern 20 including a porous electrode layer as a conducting layer and is formed as a net).
	Regarding claim 11, Dan as modified by Lee discloses the conducting thin film of claim 1, wherein the conducting material comprises silver nanowires (Dan, [0067], adhesion-enhancing layer stacked on porous electrode layer and provided with a plurality of holes communicating with the pores of the porous electrode layer; [0079 and 0081-0082] further teach the adhesion-enhancing layer can be formed of a conductive ink or paste having a conductive powder and a black darkening agent; the conductive powder may be silver powder, and the black darkening agent can be carbon nanotubes to form an electricity conducting adhesive).  
	Regarding claim 12, Dan as modified by Lee discloses the conducting thin film of claim 1, wherein the conducting thin film further comprises an insulating layer, and the insulating layer is formed on the electricity conducting adhesive and covers the electricity conducting adhesive (Lee, page 2, Summary of the invention, second 
	Regarding claim 13, Dan discloses a method for preparing a conducting thin film, comprising (Fig. 2):	providing a substrate (Fig. 2, substrate 10, [0056]); 	arranging a conducting layer on the substrate (Fig. 2, touch sensing pattern 20 including a porous electrode layer as a conducting layer), wherein the conducting layer comprises a conducting net formed of conducting material (Fig. 2, touch sensing pattern 20 including a porous electrode layer as a conducting layer and is formed as a net); and 	forming an electricity conducting adhesive on the protecting layer such that the electricity conducting adhesive passes through the plurality of openings in contact with the conducting material, and is be filled in the plurality of openings ([0067], adhesion-enhancing layer stacked on porous electrode layer and provided with a plurality of holes communicating with the pores of the porous electrode layer; [0079 and 0081-0082] further teach the adhesion-enhancing layer can be formed of a conductive ink or paste 
	Regarding claim 20, Dan discloses a touch panel ([0001]), comprising a 
	Dan does not explicitly disclose a protecting layer arranged on the conducting layer, wherein the protecting layer defines a plurality of openings for exposing the conducting material.	Lee discloses a protecting layer arranged on the conducting layer, wherein the protecting layer defines a plurality of openings for exposing the conducting material (Lee, page 2, Summary of the invention, second paragraph, “the sensor electrode includes a nanomaterial conductor defining a mesh structure; a protective layer configured to cover the sensor electrode in the sensor region”; the formation of the .

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Lee as applied to claims 1, 3, 11-13 and 20, and further in view of Li et al. (US 2003/0189202, hereinafter “Li”).	Regarding claim 2, Dan as modified by Lee discloses the conducting thin film of claim 1, but does not explicitly disclose wherein the conducting net comprises a plurality of nodes formed by lapping the conducting material, and the plurality of nodes are exposed to the plurality of openings of the protecting layer and are contacted with the electricity conducting adhesive.	Li discloses wherein the conducting net comprises a plurality of nodes formed by lapping the conducting material, and the plurality of nodes are exposed to the plurality of openings of the protecting layer and are contacted with the electricity conducting adhesive ([0039], “It may be desirable to planarize the nanowire structures that are lapping and grinding machines that use mechanical polishing substances rather than chemical polishing substances)”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conducting thin film of Dan to include wherein the conducting net comprises a plurality of nodes formed by lapping the conducting material, and the plurality of nodes are exposed to the plurality of openings of the protecting layer and are contacted with the electricity conducting adhesive, such as taught by Li, for the purpose of planarizing the nanowire structure.	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Lee as applied to claims 1, 3, 11-13 and 20, and further in view of Masaki Ito et al. (EP 1944722 A2, hereinafter “Ito”).	Regarding claim 4, Dan as modified by Lee discloses the conducting thin film of claim 1, but does not explicitly disclose wherein a diameter of each of the plurality of openings of the protecting layer is in a range from 1 µm to 100 µm.	Ito discloses wherein a diameter of each of the plurality of openings of the protecting layer is in a range from 1 µm to 100 µm ([0024-0025], “ESD holes are formed in each hole portion 18.  It is preferable that a diameter of one ESD hole be equal to/smaller than 5 µm)..
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Lee as applied to claims 1, 3, 11-13 and 20, and further in view of Chen et al. (CN 101260285A, hereinafter “Chen”, machine translation included).
	Regarding claim 18, Dan as modified by Lee discloses the method of claim 13, but does not explicitly disclose wherein after performing the operation of forming the electricity conducting adhesive on the protecting layer, the method further comprises: curing the electricity conducting adhesive at a preset temperature for a preset time period.  
	Chen discloses wherein after performing the operation of forming the electricity conducting adhesive on the protecting layer, the method further comprises: curing the electricity conducting adhesive at a preset temperature for a preset time period (Page 3, 6th and 7th paragraphs of Examples 2 and 3, carbon nanotubes and silver powder were mixed; Both mixtures were cured at 150C for 30 minutes (Example 2) or 120C for 60 minutes (Example 3)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conducting thin film of Dan and Lee to have wherein after performing the operation of forming the electricity 	Regarding claim 19, Dan as modified by Lee and Chen discloses the method of claim 18, wherein the preset temperature is in a range from 80 0C to 150 0C, and the preset time period is in a range from 0.5 hour to 2 hours (Chen, Page 3, 6th and 7th paragraphs of Examples 2 and 3, carbon nanotubes and silver powder were mixed; Both mixtures were cured at 150C for 30 minutes (Example 2) or 120C for 60 minutes (Example 3)).	The motivation is the same as in claim 18.
Allowable Subject Matter
Claims 5-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                                                                                                                                                                                                        /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694